Citation Nr: 1414531	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-49 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a service connection claim for a back disorder, to include disorders of the lumbar and cervical spine, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied reopening of the Veteran's claim of entitlement to service connection for a back disability based on the receipt of new and material evidence.  

The Veteran has asserted that his claimed back disorder affects both his lower back and his neck / upper back, and has submitted evidence regarding symptoms affecting both the lumbar and cervical spine.  Accordingly, the claim has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2011, the Veteran requested a Board hearing at a local office.  In October 2011, the Veteran and his representative clarified that he was requesting a Board videoconference hearing.  The RO scheduled the hearing for November 9, 2012, and the Veteran was notified of the hearing in an October 4, 2012 letter.  However, he did not appear for the hearing and has not provided a reason for his failure to appear.  Therefore the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2013) 

VA's electronic system contains additional documents pertinent to the present appeal.

In a statement received by the RO in January 2011 on his VA Form 9, the Veteran raised the issues of entitlement to service connection for headaches, loss of balance, and hearing loss.  The RO has not had the opportunity to initially adjudicate these claims as the Agency of Original Jurisdiction (AOJ); hence, these claims must be referred to the RO for adjudication and consideration.  

The issue of service connection for a back disability is reopened.  The merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 2001 rating decision, the RO denied a claim of service connection for a back condition.  The Veteran did not appeal the decision. 

2.  Evidence received since the RO's August 2001 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating the underlying claim. 


CONCLUSIONS OF LAW

1. The August 2001 RO decision, which denied the Veteran's claims of service connection for a cervical spine and a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2. Evidence received since August 2001 is new and material, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 3.304(d) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Board notes that the Veteran has been provided all required notice, to include pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that evidence currently of record is sufficient to reopen the Veteran's claims of entitlement to service connection for a cervical spine and a lumbar spine disability.  Because the Veteran's claim is being granted to the extent that it is reopened, any deficiencies with regard to VCAA are harmless and nonprejudicial.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.326(a) (2013); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).


II.  Analysis

Service connection for a back condition was initially denied in a November 1999 rating decision for lack of submission of a well-grounded claim.  The claim was then reconsidered under the VCAA, which was newly passed into law, and denied on the merits in an August 2001 rating decision.  A September 2001 letter notified the Veteran of the denial.  He did not appeal, and no new and material evidence was received within one year of the August 27, 2001 determination.  See 38 C.F.R. §§ 3.156(b), 20.200.  Thus, the August 2001 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).  The Veteran sought to reopen his claim in April 2009.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  Rather, the evidence need only raise a reasonable possibility of substantiating the claim, in light of evidence previously of record.  Id. at 121.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In August 2001, the last, prior final denial of the claims, the RO determined that the evidence then of record failed to show that a chronic back condition was incurred in service or that a back condition was related to any disease or injury during his period of active service.  At the time, the evidence of record included the Veteran's service treatment records (STRs), VA treatment records from the Fayetteville, North Carolina VA Medical Center, a July 1999 spinal MRI report, and private medical records from Emerald Isle Primary Care dated from September 1996 to June 1999. 

The following new evidence was submitted since the August 2001 rating decision denying the claim:  VA treatment records from the Durham, North Carolina VA Medical Center and the Greenville, North Carolina Outpatient Clinic dated from April 2009 to July 2009 and from May 2010 to September 2010, reflecting complaints of and treatment for neck and lower back pain; and, a statement from the Veteran dated in June 2010, detailing his assertions regarding his in-service injury and his continuing neck and back pain since that time, which he treated with over-the-counter pain medication until the pain worsened to the point that he sought treatment.

The new evidence is material.  See Shade, 24 Vet. App. at 117-121.  At the time of the final August 2001 denial, the evidence of record did not contain the Veteran's description of the etiology of his claimed conditions.  Most notably, the evidence received following the August 2001 rating decision provides necessary information relating to the Veteran's alleged ongoing problems with his claimed back disorder and evidence that his claimed conditions could be related to service.  The additional evidence is neither cumulative nor redundant of the evidence of record in August 2001 and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability. 

Accordingly, new and material evidence has been received to reopen the claims of service connection for a cervical spine and a lumbar spine disability; the appeal is granted to this extent only.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder, to include disorders of the lumbar and cervical spine, is reopened. 


REMAND

Unfortunately, the Board must remand the now reopened claims for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

The Veteran contends that his current back disability is the result of an injury he sustained during active military service when he fell off of a ladder.  A VA spine examination and opinion are required to determine the nature and etiology of the Veteran's claimed conditions, including to determine the likelihood that the Veteran's back condition is related to his active duty service and his claimed in-service injury.

In this regard, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim, including providing a VA examination when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010)

The McLendon elements are satisfied.  There is medical evidence of a current back disability, and specifically evidence of current disabilities of the cervical and lumbar spine.  VA treatment records from the Durham, North Carolina VAMC reflect complaints of and treatment for cervical and lumbar spine pain including a November 2008 primary care note reflecting complaints of chronic back and neck pain, as well as a September 2010 imaging study of the lumbar spine reflecting an impression of congenitally short pedicles contributing to mild congenital narrowing of the spinal canal and broad based disc bulge with superimposed small central disc protrusion.  Moreover, a July 1999 spinal MRI reflects reactive changes present at C4-5, as well as central disc protrusion and narrowing of both foramina.  See McLendon, 20 Vet. App. at 83.

The second McLendon element, that of evidence of an in-service event, injury, or disease, is also met.  The Veteran's lay statement speaks to the in-service incurrence of an injury.  In his June 2010 statement, the Veteran described an injury he sustained falling off of a ladder and into a tree while he was stationed in Germany.  He also stated that he experienced neck and back pain since that time, which he treated with over-the-counter pain medication until the pain worsened to the point that he sought treatment.  In this regard, the Board notes that the Veteran is competent to report suffering a back and neck injury during service and he is competent to report continuing symptoms since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Layno v. Brown, 6 Vet. App. 465 (1994).  Also, his assertion of a back injury dating to service is borne out by his STRs, which, in April 1967, reference his history of back trouble.

Moreover, the Veteran's assertion of continuing symptoms since his claimed in-service injury is at least an indication that his current back condition may be associated with his active service.  See McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274.  Thus, because there is insufficient evidence of record for the Board to decide this case at this time, as the Board does not have the expertise to make its own determination on this medical issue, a VA spine examination is warranted to assess the nature and etiology of the Veteran's claimed cervical and lumbar spine disorders.  See McLendon, 20 Vet. App. at 83.  See also Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

Finally, a review of the claims folder reveals an April 2007 data sheet and a May 2007 VA report of contact detailing the Veteran's award of disability benefits from the Social Security Administration (SSA).  VA has a duty to attempt to obtain SSA records in this circumstance, when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand the RO must obtain all of the Veteran's records from SSA and associate them with the claims file.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since September 2010.

2.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required. 

3.  After the above development has been completed, schedule the Veteran for a VA spine examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examination should include any necessary diagnostic testing or evaluation.  All current neck and back disorders should be identified on examination.

a) The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back condition, to include of the lumbar and cervical spine, had its clinical onset during active service or is related to any in-service disease, event, or injury.

b)  In rendering this opinion, the examiner must consider and address, where necessary, the following:

*  Private medical records from Emerald Isle Primary Care dated from September 1996 to June 1999, including specifically an April 1997 record reflecting a diagnosis of cervical arthritis and radiculopathy, a May 1997 radiology report reflecting moderate degenerative disc disease with secondary osteophytes at C4-5, and a July 1997 neurosurgery consultation reflecting a 25 to 35 year history of pain in his back and neck; 

*  The Veteran's statement, received in June 2010, detailing his assertions regarding his in-service fall from a ladder and his continuing neck and back pain since that time;

*  The Veteran's statement received in January 2011 describing his fall from a tree during service and noting his associated neurological symptoms of left leg pain and numbness; and

*  Service Treatment Records, including an April 1967 record indicating the Veteran's long history of back trouble.

c)  For the purpose of rendering these opinions, the examiner should accept as true the Veteran's statements that he injured his back and neck during service and has had continuing symptoms since that time.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination reports.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If it is deficient in this regard, return the case to the examiner for further review and discussion. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim for service connection a back disability on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


